DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (27MAY2021), claims amended by Applicant (27MAY2021) with further amendment by Examiner’s Amendment (below), Claims 25 - 44 are allowed.
Authorization for this Examiner's amendment was given via email from Richard LI on behalf of Houtan KHALILI-ESFAHANI (Reg. No. 41,893) on 16JUN2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment



This listing of claims replaces all prior versions and listings in the application.


1.-24. (Canceled)

25. (Currently Amended) A User Equipment (UE) comprising:
a memory storing a program; and
a processor configured to execute the program to cause the UE to:
send, to a first entity in a core network, a first Protocol Data Unit (PDU) session establishment request message, wherein the first PDU session establishment request message includes a first Session and Service Continuity (SSC) mode;
receive a PDU session establishment accept message;
receive a PDU session disconnection request message, wherein the PDU session disconnection request message includes a request for releasing a PDU session established in accordance with the first PDU session establishment request message; and
send, to a second entity in the core network, a second PDU session establishment request message in response to receiving the PDU session disconnection request message, wherein the second PDU session establishment request message 

26. (Currently Amended) An apparatus in a core network, the apparatus comprising:
a memory storing a program; and
a processor configured to execute the program to cause the apparatus to:
receive, from a User Equipment (UE), a first Protocol Data Unit (PDU) session establishment request message, wherein the first PDU session establishment request message includes a first Session and Service Continuity (SSC) mode; 
transmit, to the UE, a PDU session establishment accept message; and
transmit, to the UE, a PDU session disconnection request message, wherein the PDU session disconnection request message includes a request for releasing a PDU session established in accordance with the first PDU session establishment request message, 
wherein the core network receives, from the UE in response to receiving the PDU session disconnection request message, a second PDU session establishment request message, wherein the second PDU session establishment request message includes a second SSC mode, and the second SSC mode is different from the first SSC mode.

27. (Currently Amended) A method for a User Equipment (UE), the method comprising:
sending, to a first entity in a core network, a first Protocol Data Unit (PDU) session establishment request message, wherein the first PDU 
receiving a PDU session establishment accept message;
receiving a PDU session disconnection request message, wherein the PDU session disconnection request message includes a request for releasing a PDU session established in accordance with the first PDU session establishment request message; and
sending, to a second entity in the core network, a second PDU session establishment request message in response to receiving the PDU session disconnection request message, wherein the second PDU session establishment request message includes a second SSC mode, and the second SSC mode is different from the first SSC mode.

28. (Currently Amended) A method for an apparatus in a core network, the method comprising:
receiving, from a User Equipment (UE), a first Protocol Data Unit (PDU) session establishment request message, wherein the first PDU session establishment request message includes a first Session and Service Continuity (SSC) mode;
transmitting, to the UE, a PDU session establishment accept message; and
transmitting, to the UE, a PDU session disconnection request message, wherein the PDU session disconnection request message includes a request for releasing a PDU session established in accordance with the first PDU session establishment request message, 
wherein the core network receives, from the UE in response to receiving the PDU session disconnection request message, a second PDU session establishment request message, wherein the second PDU session establishment request message includes a second SSC 

29. (Previously Presented) The UE of claim 25, wherein: 
the PDU session established in accordance with the first PDU session establishment request message is a first PDU session; and
the PDU session disconnection request message includes information indicating an instruction to establish a second PDU session.

30. (Previously Presented) The UE of claim 25, wherein the second PDU session establishment request message is a packet data network connectivity request message.

31. (Previously Presented) The UE of claim 25, wherein the core network is a fifth-generation core network.

32. (Previously Presented) The UE of claim 29, wherein the PDU session disconnection request message indicates that the first SSC mode is not usable for the UE based on an operator’s policy.

33. (Previously Presented) The apparatus of claim 26, wherein: 
the PDU session established in accordance with the first PDU session establishment request message is a first PDU session; and
the PDU session disconnection request message includes information indicating an instruction to establish a second PDU session.

34. (Previously Presented) The apparatus of claim 26, wherein the second PDU session establishment request message is a packet data network connectivity request message.

35. (Previously Presented) The apparatus of claim 26, wherein the core network is a fifth-generation core network.

36. (Previously Presented) The apparatus of claim 33, wherein the PDU session disconnection request message indicates that the first SSC mode is not usable for the UE based on an operator’s policy.

37. (Previously Presented) The method of claim 27, wherein: 
the PDU session established in accordance with the first PDU session establishment request message is a first PDU session; and
the PDU session disconnection request message includes information indicating an instruction to establish a second PDU session.

38. (Previously Presented) The method of claim 27, wherein the second PDU session establishment request message is a packet data network connectivity request message.

39. (Previously Presented) The method of claim 27, wherein the core network is a fifth-generation core network.

40. (Previously Presented) The method of claim 37, wherein the PDU session disconnection request message indicates that the first SSC mode is not usable for the UE based on an operator’s policy.

41. (Previously Presented) The method of claim 28, wherein: 
the PDU session established in accordance with the first PDU session establishment request message is a first PDU session; and


42. (Previously Presented) The method of claim 28, wherein the second PDU session establishment request message is a packet data network connectivity request message.

43. (Previously Presented) The method of claim 28, wherein the core network is a fifth-generation core network.

44. (Previously Presented) The method of claim 41, wherein the PDU session disconnection request message indicates that the first SSC mode is not usable for the UE based on an operator’s policy.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644